Citation Nr: 1634942	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected sinusitis.  

3.  Whether the assignment of a 0 percent rating for the service-connected sinusitis in a May 16, 1950 RO rating decision was clearly and unmistakably erroneous (CUE).  


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2011, January 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The February 2011 rating decision denied a claim of service connection for bilateral hearing loss because new and material evidence had not been received to reopen a previously denied, and unappealed, claim of service connection for hearing loss.  

The January 2012 rating decision granted an increased rating of 10 percent for the service-connected sinusitis, effective from September 10, 2010.  

The Veteran's Notice of Disagreement with the February 2011 determination and the January 2012 determination was received in February 2012.  Following a January 2013 Statement of the Case (SOC), the Veteran submitted a timely VA Form 9, substantive appeal in January 2013.  

The August 2013 rating decision determined that the RO's May 1950 rating decision which reduced the 10 percent rating to 0 percent for the service-connected sinusitis effective from July 16, 1950, was not CUE.  The Veteran's NOD with that determination was received in September 2013.  An SOC was issued in April 2014 and the Veteran's VA Form 9, substantive appeal to the Board was received in April 2014.  

In both the January 2013 and April 2014 VA Form 9's, the Veteran requested to appear for a hearing with a Veterans Law Judge (VLJ) to present testimony in support of his claims.  The Veteran later withdrew those requests.  See August 2016 correspondence.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative requested, in writing, to withdraw the Veteran's appeal "of his hearing issues," which include whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss; entitlement to a disability rating in excess of 10 percent for the service-connected sinusitis; and, whether the assignment of a 0 percent rating for the service-connected sinusitis in a May 16, 1950 RO rating decision was clearly and unmistakably erroneous (CUE).  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeals have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss; entitlement to a disability rating in excess of 10 percent for the service-connected sinusitis; and, whether the assignment of a 0 percent rating for the service-connected sinusitis in a May 16, 1950 RO rating decision was CUE.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant's representative in August 2016 that the appellant requested to withdraw his appeal.  The issues in appellate status and before the Board at that time were:  (1) Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss; (2) Entitlement to a disability rating in excess of 10 percent for the service-connected sinusitis; and, (3) Whether the assignment of a 0 percent rating for the service-connected sinusitis in a May 16, 1950 RO rating decision was CUE.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


